DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include most of the reference sign(s) mentioned in the description: All the Figures 1-12 are either missing reference sign(s) or have mislabeled reference sign(s) [please see the corrected replacement drawing sheets dated 1/18/2018 of the parent application 14/761,200 for correction suggestions].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5, and 9-10 are objected to because of the following informalities:  
Claim 1 at lines 3-4: “instructions, the instructions executable by the processor, wherein the instructions comprise:” should be -- instructions which when executed by the one or more processors, perform the steps of: --.
Claim 1 at line 5; and claim 1 at lines 7-8 respectively: “the visual” should be -- a visual --.
Claim 1 at line 8: “the feature” should be -- the second feature --.
Claim 1 at line 9: “of first” should be -- of the first --.
Claim 3 at line 2; and claim 5 at line 2; and claim 9 at line 2; and claim 10 at line 2 respectively: “body” should be -- object --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwinkel et al (US 8,837,782, provided by Applicant’s Information Disclosure Statement – IDS).
Re Claim 1: Rosenwinkel discloses a system (see Rosenwinkel, Fig. 7, col. 11 at lines 15-46) comprising: one or more processors (see Rosenwinkel, Fig. 7, col. 11 at lines 
	Although different embodiments of Rosenwinkel have been referred to, it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenwinkel by combining Rosenwinkel’s similar embodiments in order to not limit the embodiments to themselves but include other evident combinations and extensions thereof (see Rosenwinkel, Fig. 4A, col. 4 at lines 41-55, col. 5 at lines 29-58, col. 6 at lines 34-45, col. 7 at lines 52-56).

Re Claim 4: Rosenwinkel further discloses wherein determining an azimuth angle comprises determining potential azimuth angles associated with the second position and comparing the potential azimuth angles to the first position (see Rosenwinkel, Fig. 4A, col. 4 at lines 41-55, col. 5 at lines 29-58, col. 6 at lines 34-45, col. 7 at lines 52-56, determine the angle between star and satellite in the image, azimuth).  See Claim 1 for obviousness and motivation statements.

Re Claim 5: Although Rosenwinkel further discloses the celestial body is a star (see Rosenwinkel, Fig. 4A, col. 4 at lines 41-55, col. 5 at lines 29-58, col. 6 at lines 34-45, col. 7 at lines 52-56, determine the angle between star and satellite in the image, azimuth) [see Claim 1 for obviousness and motivation statements], Rosenwinkel however fails to explicitly disclose wherein the imagery is a photo sphere and the celestial body is the sun.  The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosenwinkel’s system, by including a photo sphere [with a sun {instead of a star}] to perform the analysis on. Photo sphere image data are exceedingly well known and typical input image data in the image processing fields of endeavor and therefore would be an exceedingly obvious modification toward Rosenwinkel’s system in order to broaden the applicability of Rosenwinkel's system to any particular type of relevant input image data.

sphere and the celestial body is the moon.  The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosenwinkel’s system, by including a photo sphere [with a moon {instead of a star}] to perform the analysis on. Photo sphere image data are exceedingly well known and typical input image data in the image processing fields of endeavor and therefore would be an exceedingly obvious modification toward Rosenwinkel’s system in order to broaden the applicability of Rosenwinkel's system to any particular type of relevant input image data.

Re Claim 10: Although Rosenwinkel further discloses the celestial body is a star (see Rosenwinkel, Fig. 4A, col. 4 at lines 41-55, col. 5 at lines 29-58, col. 6 at lines 34-45, col. 7 at lines 52-56, determine the angle between star and satellite in the image, azimuth) [see Claim 1 for obviousness and motivation statements], Rosenwinkel however fails to explicitly disclose wherein the imagery is a photo sphere.  The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosenwinkel’s system, by including a photo sphere to perform the analysis on. Photo sphere image data are exceedingly well known and typical input image data in .


Claims 2-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwinkel in view of Geniet (“Poor man’s methods for azimuth determination” – July 24, 2014 – provided by Applicant’s Information Disclosure Statement – IDS).  The teachings of Rosenwinkel have been discussed above.
Re Claim 2: However Rosenwinkel fails to explicitly disclose wherein identifying a second position of a second feature comprises determining the visual similarity of the second feature to a road.  The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosenwinkel’s system using Geniet’s teachings (see Geniet, Section Reference object), by including a reference object with known position in an image [e.g. road at Rockabill lighthouse - see Geniet, Section Reference object]. Other reference objects with known positions in an image are exceedingly well known and typical input image data in the image processing fields of endeavor and therefore would be an exceedingly obvious modification toward Rosenwinkel’s system in order to broaden the applicability of Rosenwinkel's system to any particular reference object with known positions in order to improve the determination of the azimuth (see Geniet, Section Reference object).



Re Claim 6: However Rosenwinkel fails to explicitly disclose wherein identifying a second position of a second feature comprises determining the visual similarity of the second feature to a sidewalk.  The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosenwinkel’s system using Geniet’s teachings (see Geniet, Section Reference object), by including a reference object with known position in an image [e.g. sidewalk at Rockabill lighthouse - see Geniet, Section Reference object]. Other reference objects with known positions in an image {such as e.g. the Hollywood Walk of Fame sidewalk – which has a known position} are exceedingly well known and typical input image data in the image processing fields of endeavor and therefore would be an exceedingly obvious modification toward Rosenwinkel’s system in order to broaden the applicability of Rosenwinkel's system to any particular reference object with known positions in order to improve the determination of the azimuth (see Geniet, Section Reference object).

Re Claim 7: However Rosenwinkel fails to explicitly disclose wherein identifying a second position of a second feature comprises determining the visual similarity of the bodies of water.  The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosenwinkel’s system using Geniet’s teachings (see Geniet, Section Reference object), by including a reference object with known position in an image [e.g. bodies of water surrounding Rockabill lighthouse island - see Geniet, Section Reference object]. Other reference objects with known positions in an image are exceedingly well known and typical input image data in the image processing fields of endeavor and therefore would be an exceedingly obvious modification toward Rosenwinkel’s system in order to broaden the applicability of Rosenwinkel's system to any particular reference object with known positions in order to improve the determination of the azimuth (see Geniet, Section Reference object).

Re Claim 8: However Rosenwinkel fails to explicitly disclose wherein identifying a second position of a second feature comprises determining the visual similarity of the second feature to a forest.  The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Rosenwinkel’s system using Geniet’s teachings (see Geniet, Section Reference object), by including a reference object with known position in an image [e.g. forestry at Rockabill lighthouse - see Geniet, Section Reference object]. Other reference objects with known positions in an image are exceedingly well known and typical input image data in the image processing fields of endeavor and therefore would be an exceedingly obvious modification toward Rosenwinkel’s system in order to broaden the applicability of Rosenwinkel's system to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furukado ‘089 and ‘191 discloses the shadow-produced angle is the angle showing the azimuth direction to which a shadow is produced and extended from a feature shown in the image of the aerial photograph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357. The examiner can normally be reached Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 10, 2022